UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2334


ALEXANDER HOUSE APARTMENTS, c/o McShea Management, Inc.,

                  Plaintiff – Appellee,

             v.

RAHEEM MUHAMMAD,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:08-cv-03076-DKC)


Submitted:    November 5, 2009              Decided:   December 17, 2009


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raheem Muhammad, Appellant Pro Se.  Geoffrey Townsend Hervey,
BREGMAN, BERBERT, SCHWARTZ & GILDAY, LLC, Bethesda, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Raheem Muhammad seeks to appeal the district court’s

order remanding this case back to state court.                              Because the

remand order was based on a lack of subject-matter jurisdiction,

we    conclude    we    lack   jurisdiction         over   this     appeal.      See    28

U.S.C. § 1447(d) (2006); Things Remembered, Inc. v. Petrarca,

516    U.S.    124,     127-28      (1995);       Ellenburg    v.    Spartan      Motors

Chassis, Inc., 519 F.3d 192, 196 (4th Cir. 2008); Borneman v.

United States, 213 F.3d 819, 824-25 (4th Cir. 2000).

              Accordingly,       we    grant      Appellee’s      motion    to   dismiss

appeal,    deny    Muhammad’s         motion      for   stay   pending      appeal     and

motion to strike, and we dismiss the appeal.                        We dispense with

oral    argument       because      the     facts   and    legal     contentions       are

adequately       presented     in     the    materials     before     the     court    and

argument would not aid the decisional process.

                                                                              DISMISSED




                                              2